Citation Nr: 0026258	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an earlier effective date than May 9, 1996 
for entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an earlier effective date than March 31, 
1998 for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1946 to June 
1947 and from March 1950 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss and tinnitus, 
and assigned a 100 percent evaluation for hearing loss 
effective from March 31, 1998 and assigned a 10 percent 
evaluation for tinnitus effective from March 31, 1998.

In a hearing officer's decision dated in February 2000, the 
hearing officer determined the effective date for entitlement 
to service connection for bilateral hearing loss as May 9, 
1996.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim to reopen his claim of entitlement to 
service connection for bilateral hearing loss was received on 
February 9, 1995.

3.  The veteran's claim to reopen his claim of entitlement to 
service connection for tinnitus was received on February 9, 
1995.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of 
February 9, 1995 for the grant of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  3.160 (c), 4.85, Diagnostic 
Code 6100 (1999).

2.  The criteria for assignment of an effective date of 
February 9, 1995 for the grant of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.87, 3.160 (c), Diagnostic Code 6260 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

Service connection for tinnitus was initially denied in a 
July 1948 rating decision.  In a September 1953 rating 
decision, entitlement to service connection for hearing 
defects (hearing loss) was denied.  Those decisions were not 
appealed.  

On February 9, 1995, the veteran submitted a request to 
reopen his hearing loss and tinnitus claims and submitted a 
list of inservice treatment for tinnitus and hearing loss.  
In a September 1995 rating decision, the RO determined that 
new and material evidence to reopen the veteran's service 
connection for tinnitus had not been submitted and that the 
veteran was not entitled to service connection for bilateral 
hearing loss.  The veteran submitted his notice of 
disagreement (NOD) dated on October 11, 1995.  The veteran's 
representative also submitted Form S-108, plainly declaring 
it was a "NOD."  That form was received by the RO on May 9, 
1996.

In a letter dated on May 13, 1996, the RO indicated that it 
had received the October 11, 1995 statement on May 9, 1996 
and had accepted it as a request for a re-evaluation. 


In an October 10, 1998 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
100 percent evaluation effective from March 31, 1998, and 
granted service connection for tinnitus, assigning a 
10 percent evaluation effective from March 31, 1998.  In a 
February 2000 rating decision, the RO assigned an effective 
date of May 9, 1996 for the 100 percent rating for the 
veteran's bilateral hearing loss.

II.	Pertinent Law and Regulations

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999). 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case (SOC) has been 
issued, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200, Rule 200 (1999).

III. Analysis

Based on the evidence of record, the Board has determined 
that this veteran is entitled to an earlier effective date of 
February 9, 1995 for his service-connected disabilities of 
bilateral hearing loss and tinnitus.  Essentially, this is 
the date on which the veteran requested to reopen his service 
connection claims, and pursuant to controlling law and 
regulations, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this particular case, the veteran submitted his claim to 
reopen the issues of service connection for hearing loss and 
tinnitus on February 9, 1995, the same date it was received 
by the RO.   No SOC followed the May 1996 NOD.  Thus, 
implicitly, the veteran's issues remained pending.  See 
38 C.F.R. §§ 3.160(c), 20.200.

In view of the absence of an SOC following the timely notice 
of disagreement to the September 1995 rating decision, those 
matters remained pending.  That rating decision was based 
solely on the veteran's request on February 9, 1995 to reopen 
those claims.  Thus, based on the controlling law and the 
evidence of record, the claims for service connection are 
effective the date of receipt of the request to reopen those 
claims on February 9, 1995.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


ORDER

Entitlement to an earlier effective date of February 9, 1995 
for entitlement to service connection for bilateral hearing 
loss is granted.  

Entitlement to an earlier effective date of February 9, 1995 
for entitlement to service connection for tinnitus is 
granted.  



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 5 -


